DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Examiner acknowledges that Claims 1, 6, and 24 are presently amended.  Examiner also acknowledges that Claims 15, 17, and 20-23 are withdrawn from consideration, as well as claim 25 is presently cancelled.
4.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Therefore, a new ground of rejection is also relied upon for dependent claims 2-6 and 9-12.
5.	Regarding Claims 24 and 25, Applicant's arguments filed on 08/24/2021 have been fully considered but they are not persuasive. It is noted that the applicant’s arguments pertain to the claim language that was previously in claim 25, which is 
6.	Regarding Claim 25, Applicant disagrees that Batchelor U.S. 2014/0276795 (herein referred to as “Batchelor”) fails to teach “applying a force to one or both of the first force receiving section and the second force receiving section causes the first gripper and the second gripper to separate”.  Batchelor does discuss the application of force to the first force receiving section or the second force receiving section (see Fig. 10-11, application of the force by the bias device, ref num 50).  In Fig. 10, Batchelor teaches the working arms, or grippers (ref num 6), are separated by bias device, which applies a force to the arms (see Fig. 10/11, ref num 50, para 0096 “bias device may act to separate the working arms of the electrosurgical device”).  Therefore, the rejection of previously present Claim 25 stands.
7.	The rejections regarding Claims 24 and 30-33 also stand.
Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Estera U.S. 2016/0143657 (herein referred to as “Estera”) and in view of Batchelor U.S. 2014/0276795 (herein referred to as “Batchelor”) and Boone U.S. 2014/0249547 (herein referred to as “Boone”).

	A first arm (Fig. 31, ref num 420), the first arm includes a lumen (Fig. 31, ref num 426) in communication with a source of irrigation fluid (para 0101 “where lumen…be used to draw…irrigation fluid”), the first arm includes one or more outlets (Fig. 31, ref nums 427, 428, 429) in communication with the lumen for delivering the irrigation fluid from the source to a surgical site (para 0101 “to administer medical fluid through openings”);
	A second arm (Fig. 31, ref num 400, top arm as shown opposite of 420); and
	A blade (Fig. 30-31, ref num 410);
	Wherein the instrument is switchable between a first configuration and a second configuration (Estera teaches a control selector, ref num 30, in another embodiment of the invention.  This control selector can select different ultrasonic energy levels and amplitudes administered to the device or blade.  There is also an activation switch, ref num 30, operable to activate the blade, ref num 24, in the same embodiment).
	Estera does discuss that the lumens found in the arm can be used to provide suction as well as deliver irrigation fluid to the target site (para 0101 “lumen (426) is used to provide suction through openings…lumen (426) is used to provide a liquid such as saline through openings”).  It is also taught that the lumen may be coupled with more than one type of fluid source so that the operator may switch between different types of sources given the medical procedure being performed (para 0101).  Therefore, it is established that irrigation or suction sources can be connected to and irrigation and suction can be provided by the lumen.
	However, Estera fails to teach the (a) second arm includes a lumen in communication with a source of suction; (b) wherein the first configuration, the instrument is configured to deliver a first therapy current through a distal end of the first arm, a distal end of the second arm, or both, and (c) wherein the second configuration a distal end of the blade extends beyond the distal end of the first arm and beyond the distal end of the second arm.
	Batchelor teaches a first and second configuration (para 0107 “switches between the monopolar configuration, the bipolar configuration, or both”)
(b) wherein the first configuration, the instrument is configured to deliver a first therapy current through a distal end of the first arm, a distal end of the second arm, or both (para 0107, “the switch may activate…blade electrode…the blade electrode…may be connected to an alternating current power source, a direct current power source”) and
	(c) wherein the second configuration a distal end of the blade extends beyond the distal end of the first arm and beyond the distal end of the second arm (Fig. 2A, ref num 6 and 26, para 0119 “the electrosurgical device is change into a monopolar configuration 102 when the blade electrode is moved forward by the shuttle 20”).
	Batchelor also teaches the electrosurgical device comprising a first working arm, a second working arm, a blade electrode, and is capable of being switched between a first electrical configuration so that the device delivers a first therapy current through the first working arm, the second working arm or both, and a second electrical configuration so that the device delivers a second therapy current through the blade wherein the arms are immobilized in the second configuration (abstract).  By having a switchable configuration so that the user can easily perform a desired task without disrupting the flow of the procedure (para 0004, para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included the device having a switchable configuration where the first configuration delivers a therapy current and the second configuration extends the blade beyond the end of the first and second arms in order to make it easier for the user to the perform the desired task and not interrupt the flow of surgery.
	Batchelor also fails to teach the second arm includes a lumen in communication with a source of suction.
	However, Boone teaches a dual arm assembly (Fig. 6, ref num 318a/b, first and second arms) in which the first arm is in communication with a source of irrigation and the second arm contains a lumen and is in communication with a source of suction (para 0065 “a first tubing 238 connects to a first end of handle and conducts fluid to and through an internal channel (not shown) in a first arm 318[a] of the handle…second tubing 202 connects to a second end of the handle…of a second arm 318b”; para 0067 “tubing 238 may be used to deliver liquid to the tip, while tubing 202 may be used for suction”).  The suction is provided to give a fluid path for unwanted air, fluid, particles or waste to be removed from the target site (para 0037; para 0067). Since Estera has already established that the arms and lumens may be used to provide both suction and irrigation to the target site (Estera, para 0101), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Estera-Bachelor and included that the second arm be in communication with a suction source in order to provide suction as desired to the target site, as well as have the capability to provide irrigation to the target site via the other arm.

11.	Regarding Claim 2, Batchelor teaches the blade is an electrosurgical blade (ref num 26 “blade electrode”; an electrosurgical blade can be referred to as a blade electrode).  The blade may be electrosurgical in order to extend power through the blade for treatment to the patient (para 0011).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included the blade to be electrosurgical to deliver power through the blade to the treatment site.

12.	Regarding Claim 3, Estera teaches the blade is a non-electrosurgical scalpel (abstract, “end effect comprises an ultrasonic blade”; para 0102 “ultrasonic blade (410)”).

13.	Regarding Claim 4, Estera teaches the first arm extends generally parallel to the second arm (Figs. 30-31, see how ref num 420 extends parallel to the second arm, ref num 400, top arm).
	
14.	Regarding Claim 9, Estera fails to teach the blade is movable.
Batchelor teaches the blade is movable (see Fig. 1 and Fig. 2, ref num 26), and wherein the first configuration, a distal end of the blade is retracted proximal to the distal end of the first arm and proximal to the distal end the second arm (see Fig. 1, ref num 26, distal end of the blade is proximal to the distal ends of the first and second arms).  This keeps the blade in a position retracted so the arms are in an actuated position.  This retracted position keeps the blade electrically disconnected so no therapy current passes through the blade (para 0090).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and had the blade movable to determine when the therapy current is actuated with the blade.

15.	Regarding Claim 10, Estera fails to teach the second configuration is a monopolar electrosurgical configuration where a second therapy current is delivered from the blade to a remote electrode.
Batchelor teaches the second configuration is a monopolar electrosurgical configuration where a second therapy current is delivered from the blade to a remote electrode (para 0076 “second therapy current may be monopolar energy…energy that extends from a blade electrode to a ground pad is monopolar energy”).  These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included a monopolar configuration wherein the current is delivered to the blade to aid the user with performing the desired task.

16.	Regarding Claim 11, Estera fails to teach the second configuration is a bipolar electrosurgical configuration where a second therapy current is delivered between the blade and one or both of the first and second arm.
Batchelor teaches the second configuration is a bipolar electrosurgical configuration where a second therapy current is delivered between the blade and one or both of the first and second arm (para 0074 “bipolar therapy signal may be any signal that when applied to the electrosurgical device extends from one component of a handpiece to another component of the handpiece (e.g., between two working arms, from a blade electrode to one or both working arms, or both”). These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included a bipolar configuration wherein the current is delivered between the blade and one or both of the first and second arm to aid the user with performing the desired task.

17.	Regarding Claim 12, Estera fails to teach one or both of the first arm and the second arm are moved towards the blade in the second configuration.
	Batchelor teaches one or both of the first arm and the second arm are moved towards the blade in the second configuration (Fig. 2A, ref nums 6 and 26, para 0119 “Fig. 2A illustrates the electrosurgical device 2 of Fig. 1 transformed into a monopolar configuration 102”).  These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included a monopolar configuration where the arms move towards the blade to aid the user in actuated the desired task.

18.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Estera, Batchelor and Boone, and in view of Spitzer U.S. 6,863,669 (herein referred to as “Spitzer”).
19.	Regarding Claim 5, Estera does discuss that the lumens found in the arm can be used to provide suction as well as deliver irrigation fluid to the target site (para 0101 “lumen (426) is used to provide suction through openings…lumen (426) is used to provide a liquid such as saline through openings”).  It is also taught that the lumen may be coupled with more than one type of fluid source so that the operator may switch between different types of sources given the medical procedure being performed (para 0101).  Therefore, it is established that irrigation or suction sources can be connected to and irrigation and suction can be provided by the arms and lumens present (also see rejection regarding claim 1, para 11 of the present action above).
Estera fails to specifically teach the second arm includes a lumen in communication with the source of irrigation fluid, the second arm includes one or more outlets in communication with the lumen of the second arm for delivering the irrigation fluid to the surgical site.
	However, Spitzer teaches the second arm (Fig. 2, ref num 12, bottom arm) includes a lumen (Fig. 2, ref num 24) in communication with the source of irrigation fluid (Col. 3, lines 30-31 “for delivering irrigation fluid from a supply of fluid to the distal tip of that member”), the second arm includes one or more outlets in communication with the lumen of the second arm for delivering the irrigation fluid to the surgical site (Col. 3 lines 28-35).  Having a dual irrigation system set up allows the device to be set up with two lines of irrigation to be delivered to the treatment source, whether it be two separate sources of fluid or multiple sources and improves delivery (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included a second lumen in the second arm to improve delivery of the irrigation to the treatment site.

20.	Regarding Claim 6, Estera teaches the first arm (Fig. 31, ref num 400 and 420) also comprises a lumen (Fig. 31, ref num 426) in communication with the source of suction (para 0101 “lumen (426) is used to provide suction through openings”; also see the rejection regarding claim 1, para 11 of present action above).

21.	Claims 24, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Estera and Batchelor, and in view of Steiner U.S. 4,340,369 (herein referred to as “Steiner”).
22.	Regarding Claim 24, Estera teaches an instrument comprising:
	A forceps comprising:
	A first arm, (Fig. 31, ref num 420),
	A second arm (Fig. 31, ref num 400, top arm)
	A blade (Fig. 30-31 ref num 410);
	Wherein the instrument is switchable between a first configuration and a second configuration (Estera teaches a control selector, ref num 30, in another embodiment of the invention. This control selector can select different ultrasonic energy levels and amplitudes administered to the device or blade. There is also an activation switch, ref num 30, operable to activate the blade, ref num 24, in the same embodiment), 
	However, Estera fails to teach wherein the first configuration, the instrument is configured to deliver a first therapy current through the first arm, the second arm or both, and the blade is free from extending beyond a distal end of the first and beyond the distal end of the second arm, and wherein in the second configuration, the blade extends beyond the distal end of the first arm and beyond the distal end of the second arm, and the First gripper, the second gripper, wherein the first arm and the second arm cross over one another, the blade being moveable, first arm includes a force receiving section and the second arm includes a force receiving section, and wherein applying a force to one or both of the force receiving sections causes the first gripper and the second gripper to separate.
	Batchelor teaches a first gripper and a second gripper associated with a first and second arms (Fig. 1, ref num 88 on either side, “gripping portion”), a first and second configuration (para 0107 “switches between the monopolar configuration, the bipolar configuration, or both”), the blade being movable (see Fig. 1 and Fig. 2, ref num 26)
wherein the first configuration, the instrument is configured to deliver a first therapy current through a distal end of the first arm, a distal end of the second arm, or both (para 0107, “the switch may activate…blade electrode…the blade electrode…may be connected to an alternating current power source, a direct current power source”) and
	Where in the second configuration a distal end of the blade extends beyond the distal end of the first arm and beyond the distal end of the second arm (Fig. 2A, ref num 6 and 26, para 0119 “the electrosurgical device is change into a monopolar configuration 102 when the blade electrode is moved forward by the shuttle 20”).
	Batchelor also teaches the electrosurgical device comprising a first working arm, a second working arm, a blade electrode, and is capable of being switched between a first electrical configuration so that the device delivers a first therapy current through the first working arm, the second working arm or both, and a second electrical configuration so that the device delivers a second therapy current through the blade wherein the arms are immobilized in the second configuration (abstract).  By having a switchable configuration so that the user can easily perform a desired task without disrupting the flow of the procedure (para 0004, para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included the device having a switchable configuration where the first configuration delivers a therapy current and the second configuration extends the blade beyond the end of the first and second arms in order to make it easier for the user to the perform the desired task and not interrupt the flow of surgery.
Additionally, Batchelor teaches the first arm includes a force receiving section and the second arm includes a force receiving section, and wherein applying a force to one or both of the force receiving sections causes the first gripper and the second gripper to separate (para 0080 “the forceps may be free of finger grips and be actuated by direct pressure being applied to opposing sides of the forceps so that the forceps close and grip an object”).  These gripping sections and force receiving sections assist in gripping or holding the object or target site (para 0081).  Also, Batchelor teaches the arms (Fig. 10/11, ref num 6) are separated by the bias device and the force it applies (ref num 50, para 0096).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included force receiving sections and causing the grippers to separate in order to assist in holding the target object (also see arguments pertaining claims 24 and 25, paras 5-6 of the present action above).
	Steiner teaches of a medical forceps (see whole document) that has arms that cross over one another (Fig. 2 and Fig. 5, Col 2, lines 48-49 “the intermediate arms 10 crossing over one another and being connected to the jaws 1”).  This configuration is another conventional design option for surgical and medical instruments (Col. 1, lines 13-26).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Estera and included that the arms cross over one another as it is another conventional design to the forceps structure in the medical arts.

23.	Regarding Claim 30, Estera fails to teach the second configuration is a monopolar electrosurgical configuration where a second therapy current is delivered from the blade to a remote electrode.
Batchelor teaches the second configuration is a monopolar electrosurgical configuration where a second therapy current is delivered from the blade to a remote electrode (para 0076 “second therapy current may be monopolar energy…energy that extends from a blade electrode to a ground pad is monopolar energy”).  These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included a monopolar configuration wherein the current is delivered to the blade to aid the user with performing the desired task.

24.	Regarding Claim 31, Estera fails to teach the second configuration is a bipolar electrosurgical configuration where a second therapy current is delivered between the blade and one or both of the first and second arm.
Batchelor teaches the second configuration is a bipolar electrosurgical configuration where a second therapy current is delivered between the blade and one or both of the first and second arm (para 0074 “bipolar therapy signal may be any signal that when applied to the electrosurgical device extends from one component of a handpiece to another component of the handpiece (e.g., between two working arms, from a blade electrode to one or both working arms, or both”). These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included a bipolar configuration wherein the current is delivered between the blade and one or both of the first and second arm to aid the user with performing the desired task.

25.	Regarding Claim 33, Estera fails to teach the blade is arranged substantially parallel to the first gripper and to the second gripper.
	Batchelor teaches the blade is arranged substantially parallel to the first gripper and to the second gripper (Fig. 1, ref num 88, see how they are parallel in respect to each side).  The gripping portions are parallel to one another so that the user may grip them easier (para 0118).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included the grippers to be parallel so that the user would have ease gripping the working arms.

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794